Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of September 6, 2007,
and is made and entered into by and between The Wet Seal, Inc., a Delaware
corporation (the “Company”), and Edmond S. Thomas (“Executive”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

1. EMPLOYMENT

The Company hereby agrees to employ Executive as the President and Chief
Executive Officer of the Company and Executive hereby accepts such employment
upon the terms and conditions set forth below.

2. TERM AND PLACE OF PERFORMANCE

The term of this Agreement shall begin on October 8, 2007 (the “Effective
Date”), and, unless sooner terminated as provided herein, shall end on
October 8, 2010 (the “Term”). The Term may be sooner terminated by either party
in accordance with the provisions of Section 5. The principal place of
employment of Executive shall be at the Company’s headquarters in Foothill
Ranch, California (or at such other locations within the fifty (50) mile radius
of its current location as it may be relocated); provided, that, Executive shall
be required to travel from time to time on the business of the Company during
the Term.

3. COMPENSATION

3.1 Base Compensation. For the services to be rendered by Executive under this
Agreement, Executive shall be entitled to receive, commencing as of the
Effective Date, salary at the annual rate of Seven Hundred Fifty Thousand
Dollars ($750,000) (the “Base Compensation”), less all applicable tax
withholdings by the Company. The Base Compensation shall be payable in
accordance with the Company’s customary payroll practices. The Compensation
Committee of the Board of Directors of the Company (the “Committee”) shall
review Executive’s Base Compensation annually and may make adjustments to
increase but not decrease such Base Compensation, in accordance with the
compensation practices and guidelines of the Company.

3.2 Annual Bonus; Guaranteed 2007 Annual Bonus.

(a) Commencing on the Effective Date, Executive shall participate in the
Company’s annual performance based bonus program, as the same may be established
from time to time by the Committee for executive officers of the Company (the
“Incentive Plan”). For each fiscal year during which Executive is employed
hereunder during the Term, Executive’s target award under the Incentive Plan
shall be up to 100% of the Base Compensation (the “Target Bonus”), and the
maximum incentive opportunity shall be up to 200% of the Base Compensation. Any
bonus earned during a fiscal year shall be paid at such time as the Company
customarily pays annual bonuses to its executive officers and following
certification by the

 

1



--------------------------------------------------------------------------------

Committee of the achievement of agreed-upon performance measures and the amount
of the bonus to be paid by Executive for the applicable fiscal year. Except as
otherwise provided by the Board or herein, Executive shall not be paid any bonus
unless he is employed on the date the Company customarily pays bonuses to its
executive officers.

(b) Executive shall be guaranteed a bonus of $250,000 for fiscal year 2007,
subject to tax withholdings by the Company, for the partial year that Executive
will be employed. Executive shall be paid the guaranteed bonus on April 15, 2007
(the “Guaranteed Bonus Payment Date”); provided, that, he has not been
terminated by the Company for Cause (as defined below) or terminated his
employment with the Company without Good Reason (as defined below) on or before
the Guaranteed Bonus Payment Date.

3.3 Vacation. During the Term, Executive shall be entitled to four (4) weeks of
paid vacation per year to be used and accrued in accordance with the Company’s
policy as it may be established from time to time. In addition, Executive shall
receive other paid time-off in accordance with the Company’s policies for senior
executives as such policies may exist from time to time.

3.4 Welfare, Pension and Incentive Benefit Plans. During the Term, Executive
shall be entitled to participate in such employee benefit plans and insurance
programs offered by the Company to its employees generally, or which it may
adopt from time to time for its employees generally, in accordance with the
eligibility requirements for participation therein.

3.5 Automobile Perquisite. During the Term, the Company shall provide Executive
with a luxury sedan automobile for his use and shall provide customary insurance
coverage for such automobile. The Company shall also pay for all maintenance
costs, including gasoline, repairs and service for such automobile.

3.6 Equity Award Shares.

(a) On the Effective Date, the Company shall grant Executive the following:

(i) Three Hundred Thirty Three Thousand Three Hundred Thirty Three
(333,333) shares of the Company’s Class A common stock, $0.10 par value per
share (“Common Stock”), all of which shall be subject to the performance-based
vesting terms and conditions set forth in the Performance Share and Restricted
Share Award Agreement attached hereto as Exhibit A, as may be amended and/or
restated from time to time (the “Award Agreement”); and

(ii) pursuant to Section 4350(I)(1)(A)(iv) of the NASDAQ Marketplace Rules, Five
Hundred Thousand (500,000) shares of Common Stock, all of which shall be subject
to the time-based vesting terms and conditions set forth in the Award Agreement.

(b) On October 8, 2008 and October 8, 2009, respectively, the Company shall
grant Executive Three Hundred Thirty Three Thousand Three Hundred Thirty Three
(333,333) and Three Hundred Thirty Three Thousand Three Hundred Thirty Four
(333,334) shares of Common Stock, all of which shall be subject to the
performance-based

 

2



--------------------------------------------------------------------------------

vesting terms and conditions set forth in the Award Agreement; provided, that,
Executive is employed with the Company on each of the foregoing dates and a
Notice of Termination has not be delivered with respect to Executive’s
employment.

(c) The shares of Common Stock issued pursuant to Section 3.6(a) have not been
registered and are not freely transferable (the “Award Shares”). The Award
Shares shall have the registration rights set forth in the Award Agreement.

3.7 Expenses. While Executive is employed by the Company hereunder, the Company
shall reimburse Executive for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by Executive in the
performance of his duties and responsibilities hereunder, subject to the
Company’s normal policies and procedures for expense verification and
documentation.

4. POSITION AND DUTIES

4.1 Position and Duties.

(a) Executive shall serve as the President and Chief Executive Officer of the
Company and shall report to the Board of Directors of the Company (the “Board”).
Executive shall have those powers and duties customarily associated with the
office of President and Chief Executive Officer and as provided for in the
By-Laws of the Company, at all times, subject to the direction and control of
the Board, and such other powers and duties as may be assigned by the Board. If
requested by the Board, Executive shall serve as an officer and/or director of
any of the Company’s affiliates or subsidiaries for no additional consideration.

(b) While Executive remains an employee of the Company, the Company will
nominate Executive for election to the Board by the stockholders of the Company.
Executive shall not be entitled to any additional compensation in consideration
for his service on the Board. Executive agrees to resign from the Board upon the
termination of his employment.

4.2 Devotion of Time and Effort. Executive shall use Executive’s good faith,
best efforts and judgment (a) in performing Executive’s duties required
hereunder and (b) to act in the best interests of the Company. Executive shall
devote his full time, attention and efforts to the business of the Company, but
may participate in charitable and personal investment activities to a reasonable
extent, as long as such activities do not interfere with the performance of his
duties and responsibilities hereunder. Except with respect to the boards of
directors set forth on Schedule I, Executive shall not serve on the board of
directors of any other company without the prior written consent of the Board.

5. TERMINATION; TERMINATION BENEFITS

5.1 Due to Death or Disability.

(a) If Executive dies during the Term, Executive’s employment shall terminate on
the date of his death. The Company may terminate Executive’s employment if he
becomes “Disabled,” as defined below, upon delivery of a Notice of Termination
(as defined below) to Executive. Upon termination of Executive’s employment as a
result of death or Disability, certain of his then unvested restricted stock
awards shall vest in the manner set forth in the Award Agreement.

 

3



--------------------------------------------------------------------------------

(b) Upon termination of Executive’s employment due to Executive’s death or by
the Company due to Executive’s Disability, Executive shall be entitled to:

(i) compensation and payment for any unreimbursed expenses incurred, accrued but
unpaid then current Base Compensation and other accrued but unpaid employee
benefits as provided in this Agreement, in each case through the Date of
Termination (as defined below);

(ii) Executive’s Target Bonus for the fiscal year in which the Date of
Termination occurs (the “Termination Fiscal Year”), which shall be pro rated for
the number of full calendar quarters Executive was employed by the Company
during the Termination Fiscal Year;

(iii) subject to Section 5.8, if Executive’s employment is terminated due to
Disability and Executive intends to continue his medical coverage under The
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall pay
for coverage under COBRA for one (1) year following the Date of Termination; and

(iv) the vesting in full of certain of his then unvested restricted stock awards
in the manner set forth in the Award Agreement.

(c) For purposes of this Agreement, the term “Disabled” or “Disability” shall
mean a medically determined physical or mental incapacity as a result of which
Executive becomes unable to continue the proper performance of Executive’s
duties hereunder for ninety (90) consecutive days or one-hundred twenty
(120) non-consecutive days in any three hundred sixty-five (365) day period, or,
if this provision is inconsistent with any applicable law, for such period or
periods as permitted by law.

5.2 By the Company Without “Cause”.

(a) The Company may terminate Executive’s employment without “Cause” (as defined
below) at any time following the Effective Date upon delivery of a Notice of
Termination to Executive.

(b) Upon termination of Executive’s employment by the Company Without Cause,
Executive shall be entitled to (contingent on Executive signing and not revoking
a release, substantially in the form attached hereto as Exhibit B (a “Release”),
within thirty (30) days of the Date of Termination of Executive’s employment):

(i) the greater of (A) Executive’s aggregate Base Compensation for the remainder
of the Term and (B) Executive’s then current Base Compensation, multiplied by
two (2), which payment under this Section 5.2(b)(i) shall be made in twelve
(12) equal monthly installments (each such installment shall be treated as a
separate payment under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”));

 

4



--------------------------------------------------------------------------------

(ii) subject to Section 5.8, if Executive intends to continue his medical
coverage under COBRA, the Company shall pay for coverage under COBRA for one
(1) year following the Date of Termination; and

(iii) the vesting in full of certain of his then unvested restricted stock
awards in the manner set forth in the Award Agreement.

5.3 By the Company For Cause.

(a) The Company may terminate Executive’s employment for “Cause” at any time,
upon an affirmative vote of a majority of the non-employee members of the Board,
by providing Executive a Notice of Termination, which shall set forth in
reasonable detail the Company’s basis for such termination.

(b) Upon termination of Executive’s employment by the Company for Cause,
Executive shall be entitled to receive compensation and payment for any
unreimbursed expenses incurred, accrued but unpaid Base Compensation and other
accrued but unpaid employee benefits as provided in this Agreement, in each case
through the Date of Termination.

(c) For purposes of this Agreement, “Cause” shall mean:

(i) any act of misconduct or dishonesty by Executive in the performance of his
duties;

(ii) any willful failure, neglect or refusal by Executive to perform his duties
under this Agreement or to follow the lawful instructions of the Board;

(iii) any breach by Executive of his fiduciary duties to the Company or
Executive’s commission of any fraud or embezzlement against the Company (whether
or not a misdemeanor);

(iv) any material breach of any covenant of this Agreement, which breach has not
been cured by Executive (if curable) within ten (10) days after written notice
thereof to Executive from the Company;

(v) Executive’s being convicted of (or pleading guilty or nolo contendere to)
any felony or misdemeanor involving theft, embezzlement, dishonesty or moral
turpitude; and/or

(vi) Executive’s failure to comply with the policies of the Company in effect
from time to time relating to conflicts of interest, ethics, codes of conduct,
insider trading, or discrimination and harassment, or other breach of
Executive’s fiduciary duties to the Company, which failure or breach is
materially injurious to the business or reputation of the Company.

If the Board has reasonable belief that Executive has committed any of the acts
described above, it may suspend Executive (with pay) while it investigates
whether it has or could have Cause to terminate Executive and such suspension
shall not give Executive Good Reason (as defined below) to terminate his
employment.

 

5



--------------------------------------------------------------------------------

5.4 By Executive For Good Reason.

(a) Executive may terminate his employment for “Good Reason” (as defined below)
by providing a Notice of Termination to the Board within sixty (60) days of the
occurrence of the circumstances giving rise to such Good Reason. The foregoing
notice shall describe the claimed event or circumstance and set forth
Executive’s intention to terminate his employment with the Company; provided,
that, the Company has not substantially cured such event within thirty (30) days
after receiving such notice.

(b) Upon termination by Executive of his employment for “Good Reason”, Executive
will be entitled to (contingent on Executive signing and not revoking the
Release within thirty (30) days of the Date of Termination):

(i) the greater of (A) Executive’s aggregate Base Compensation for the remainder
of the Term and (B) Executive’s then current Base Compensation, multiplied by
two (2), which payment under this Section 5.4(b)(i) shall be made in twelve
(12) equal monthly installments (each such installment shall be treated as a
separate payment under Section 409A of the Code);

(ii) subject to Section 5.8, if Executive intends to continue his medical
coverage under COBRA, the Company shall pay for coverage under COBRA for one
(1) year following the Date of Termination; and

(iii) the vesting in full of certain of his then unvested restricted stock award
in the manner set forth in the Award Agreement.

(c) For purposes of this Agreement, “Good Reason” shall mean:

(i) The Company (or its successor) relocates Executive’s primary work location
by more than fifty (50) miles from the Company’s current headquarters;

(ii) Executive is required to perform such duties that constitute a material
diminution of Executive’s duties, responsibilities and authority as set forth in
Section 4.1; and or

(iii) The Company (or its successor) breaches a material term or condition of
this Agreement.

5.5 By Executive Without Good Reason.

(a) Executive may terminate his employment without Good Reason by providing a
Notice of Termination to the Company at least ninety (90) days prior to the Date
of Termination.

 

6



--------------------------------------------------------------------------------

(b) Upon termination by Executive of his employment without Good Reason,
Executive shall be entitled to receive compensation and payment for any
unreimbursed expenses incurred, accrued but unpaid Base Compensation and other
accrued but unpaid employee benefits as provided in this Agreement, in each case
through the Date of Termination (contingent on Executive signing the Release
within thirty (30) days of the Date of Termination).

5.6 Change of Control.

(a) In the event there is a Change of Control (as defined below) and, within
ninety (90) days after the Change of Control, Executive either terminates his
employment for Good Reason or the Company (or its successor) terminates
Executive’s employment without Cause, Executive shall be entitled to (contingent
on Executive signing and not revoking the Release within thirty (30) days of the
Date of Termination):

(i) a payment equal to the sum of (A) Executive’s then current Base
Compensation, multiplied by two (2) and (B) Executive’s Target Bonus for the
fiscal year in which the Date of Termination occurs (pro rated for the number of
full calendar quarters Executive was employed by the Company during the
Termination Fiscal Year), multiplied by two (2); provided, however, in the event
Executive is entitled to payment under Section 5.6 in connection with a Change
of Control and such payment is to be made prior to February 3, 2008, Executive
shall only receive the payment set forth in clause (A) hereof (all payments
under this Section 5.6(a)(i) shall be payable in twelve (12) equal monthly
installments (each such installment shall be treated as a separate payment under
Section 409A of the Code);

(ii) subject to Section 5.8, if Executive intends to continue his medical
coverage under COBRA, the Company will pay for coverage under COBRA for one
(1) year following the Date of Termination; and

(iii) the vesting in full of certain of his then unvested restricted stock award
in the manner set forth in the Award Agreement.

(b) For purposes of this Agreement, “Change of Control” shall mean either (i) or
(ii) below and a Change in the Incumbent Board (as defined below).

(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act is or becomes, after the Effective
Date, a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this paragraph
(i) shall not be deemed to be a Change in Control if any of following becomes
such a beneficial owner: (A) the Company or any majority-owned subsidiary
(provided, that, this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary), (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any
majority-owned subsidiary, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (ii)); or

 

7



--------------------------------------------------------------------------------

(ii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of
more than 50% of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”).

(c) For purposes of this Agreement, a “Change in the Incumbent Board” shall be
deemed to have occurred if during any period of three (3) consecutive years,
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, the voluntary resignation of one or more individuals who
constitute the Board as of the date hereof shall not constitute a Change in the
Incumbent Board; provided, further, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

5.7 Expiration of the Term. Executive’s employment shall automatically terminate
upon expiration of the Term unless the parties agree to extend the Term or
continue the employment relationship “at will”.

 

8



--------------------------------------------------------------------------------

5.8 Set–Off Agreements. The obligation to make COBRA payments under this
Section 5 shall be reduced upon Executive becoming eligible for medical benefits
from any subsequent employer. The Company’s obligation to make any severance
payments provided in this Agreement shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Company or its affiliates under
this Agreement or otherwise.

5.9 Nonqualified Deferred Compensation. Notwithstanding any provision of
Sections 5.2. 5.4 and 5.6 to the contrary, if all or any portion of the
severance payments due under Section 5 are determined to be “nonqualified
deferred compensation” subject to Section 409A of the Code, and the Company
determines that Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then such severance payments (or portion thereof) shall
commence no earlier than the first day of the seventh month following the month
in which Executive’s termination of employment occurs (with the first such
payment being a lump sum equal to the aggregate severance payments Executive
would have received during such six-month period if no such payment delay had
been imposed).

5.10 Notice of Termination. Any termination of employment pursuant to Sections
5.1 through 5.5 shall be communicated by a Notice of Termination to the other
party hereto given in accordance with Section 20.2.

(a) For purposes of this Agreement, a “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date. The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company, as the case may be, hereunder or preclude Executive or the Company, as
the case may be, from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.

(b) For purposes of this Agreement, “Date of Termination” means (i) if
Executive’s employment is terminated pursuant to Section 5.1 through 5.5, the
date of receipt of the Notice of Termination (in the case of a termination with
or without Good Reason, provided, such Date of Termination is in accordance with
Section 5.4 or 5.5, as the case may be), (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) the expiration of
the Term.

5.11 Exclusive Remedy. Except as provided in Section 5, from and after the Date
of Termination, Executive shall not be entitled to any other payments under this
Agreement or the Award Agreement and/or the respective termination thereof, and
shall have no further right to receive compensation or other consideration from
the Company or have any other remedy whatsoever against the Company as a result
of the termination of this Agreement, the Term or the termination of Executive’s
employment.

 

9



--------------------------------------------------------------------------------

6. NON-SOLICITATION

Executive acknowledges that by virtue of Executive’s position as President and
Chief Executive Officer of the Company, and Executive’s employment hereunder, he
will have advantageous familiarity with, and knowledge about, the Company and
will be instrumental in establishing and maintaining goodwill between the
Company and its customers, which goodwill is the property of the Company.
Therefore, Executive agrees as follows during the Term and for a twelve
(12) month period commencing from the Date of Termination: (a) Executive shall
not on behalf of himself, or any other person or entity, solicit, take away,
hire, employ or endeavor to employ any of the employees of the Company and/or
(b) Executive shall not influence or attempt to influence vendors or business
partners of the Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company, or any subsidiary or affiliate of the Company.

7. NON-COMPETITION

Executive acknowledges and recognizes the highly competitive nature of the
business of the Company and its affiliates and accordingly agrees as follows:
During his employment, Executive will not, directly or indirectly, (a) engage in
any business for Executive’s own account that competes with the business of the
Company or its affiliates (including, without limitation, businesses which the
Company or its affiliates have specific plans to conduct in the future and as to
which Executive is aware of such planning), (b) enter the employ of, or render
any services to, any person engaged in any business that competes with the
business of the Company or its affiliates, (c) acquire a financial interest in
any person engaged in any business that competes with the business of the
Company or its affiliates, directly or indirectly, as an individual, partner,
stockholder, officer, director, principal, agent, trustee or consultant, or
(d) interfere with business relationships (whether formed before or after the
date of this Agreement) between the Company or any of its affiliates and
customers, suppliers, partners, members or investors of the Company or its
affiliates. Without limiting the generality of the foregoing, Executive agrees
that any designer, manufacturer, wholesaler or retailer which designs,
manufactures, markets or sells specialty apparel, clothing or accessories to
primarily the age groups between fourteen (14) and thirty-five (35) and where
such designer, manufacturer, wholesaler or retailer operates a retail store
within seventy-five (75) miles of any location of the Company or any subsidiary
or affiliate, would be “in competition with the business of the Company” or its
subsidiaries or affiliates. Notwithstanding anything to the contrary in this
Agreement, Executive may, directly or indirectly, own, solely as an investment,
securities of any person engaged in the business of the Company or its
affiliates which are publicly traded on a national or regional stock exchange or
on an over-the-counter market if Executive (i) is not a controlling person of,
or a member of a group which controls, such person and (ii) does not, directly
or indirectly, own five percent (5%) or more of any class of securities of such
person.

8. CONFIDENTIALITY/TRADE SECRETS

Executive specifically agrees that Executive will not at any time, whether
during or subsequent to the Term, in any fashion, form or manner, except in
furtherance of Executive’s duties at the Company or with the specific written
consent of the Company, either directly or indirectly use, divulge, disclose or
communicate to any person in any manner whatsoever, any confidential information
or trade secrets of any kind, nature or description concerning any

 

10



--------------------------------------------------------------------------------

matters affecting or relating to the business of the Company (the “Proprietary
Information”), including (i) all information, design or software programs
(including object codes and source codes), techniques, drawings, plans,
experimental and research work, inventions, patterns, processes and know-how,
whether or not patentable, and whether or not at a commercial stage related to
the Company or any subsidiary thereof, (ii) buying habits or practices of any of
its customers or vendors, (iii) the Company’s marketing methods, sales
activities, promotion, credit and financial data and related information,
(iv) the Company’s costs or sources of materials, (v) the prices it obtains or
has obtained or at which it sells or has sold its products or services,
(vi) lists or other written records used in the Company’s business,
(vii) compensation paid to employees and other terms of employment, or
(viii) any other confidential information of, about or concerning the business
of the Company, its manner of operation, or other confidential data of any kind,
nature, or description (excluding any information that is or becomes publicly
known or available for use through no fault of Executive or as directed by court
order). The parties hereto stipulate that as between them, Proprietary
Information constitutes trade secrets that derive independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value or cause economic harm to the Company from
its disclosure or use and that Proprietary Information is the subject of efforts
which are reasonable under the circumstances to maintain its secrecy and of
which this Section 8 is an example, and that any breach of this Section 8 shall
be a material breach of this Agreement. All Proprietary Information shall be and
remain the Company’s sole property.

9. INVENTIONS

9.1 Executive agrees to disclose promptly to the Company any and all concepts,
designs, inventions, discoveries and improvements related to the Company’s
business that Executive may conceive, discover or make from the beginning of
Executive’s employment with the Company until the termination thereof; whether
such is made solely or jointly with others, whether or not patentable, of which
the conception or making involves the use of the Company’s time, facilities,
equipment, personnel, supplies or trade secret information (collectively,
“Inventions”).

9.2 Executive agrees to assign, and does hereby assign, to the Company (or its
nominee) Executive’s right, title and interest in and to any and all Inventions
that Executive may conceive, discover or make, either solely or jointly with
others, whether or not patentable, from the beginning of Executive’s employment
with the Company until the termination thereof of which the conception or making
involves the use of the Company’s time, facilities, equipment, personnel,
supplies or trade secret information.

9.3 Executive agrees to sign at the request of the Company any instrument
necessary for the filing and prosecution of patent applications in the United
States and elsewhere, including divisional, continuation, revival, renewal or
reissue applications, covering any Inventions and all instruments necessary to
vest title to such Inventions in the Company (or its nominee). Executive further
agrees to cooperate and assist the Company in preparing, filing and prosecuting
any and all such patent applications and in pursuing or defending any litigation
upon Inventions covered hereby. The Company shall bear all expenses involved in
the prosecution of such patent applications it desires to have filed. Executive
agrees to sign at the request of the Company any and all instruments necessary
to vest title in the Company (or its nominee) to any specific patent application
prepared by the Company and covering Inventions which Executive has agreed to
assign to the Company (or its nominee) pursuant to Section 9.2 above.

 

11



--------------------------------------------------------------------------------

9.4 The provisions of Sections 9.2 and 9.3 do not apply to any invention which
qualifies fully under the provisions of Section 2870 of the California Labor
Code, which provides in substance that provisions in an employment agreement
providing that an employee shall assign or offer to assign rights in an
invention to his or her employer do not apply to an invention for which no
equipment, supplies, facilities, or trade secret information of the employer was
used and which was developed entirely in the employee’s own time, except for
those inventions that either (a) relate, at the time of conception or reduction
to practice of the invention: (i) to the business of the employer or (ii) to the
employer’s actual or demonstrably anticipated research or development, or
(b) result from any work performed by the employee for the employer.

10. SHOP RIGHTS

The Company shall also have a perpetual, royalty-free, non-exclusive right to
use in its business, and to make, use, license and sell products, processes
and/or services derived from any inventions, discoveries, designs, improvements,
concepts, ideas, works of authorship, whether or not patentable, including
processes, methods, formulae, techniques or know-how related thereto, that are
not within the scope of “Inventions” as defined above, but which are conceived
or made by Executive during regular working hours or with the Company’s
facilities, equipment, personnel, supplies or trade secret information.

11. INJUNCTIVE RELIEF

Executive acknowledges that any violation of any provision of Sections 6 through
10 and Sections 13 through 15 hereof by Executive will cause irreparable damage
to the Company, that such damages will be incapable of precise measurement and
that, as a result, the Company will not have an adequate remedy at law to
redress the harm which such violations will cause. Therefore, in the event of
any violation or threatened violation of any provision of Sections 6 through 10
and Sections 13 through 15 by Executive, in addition to any other rights at law
or in equity, Executive agrees that the Company will be entitled to seek
injunctive relief including, but not limited to, temporary and/or permanent
restraining orders to restrain any violation or threatened violation of such
Sections by Executive.

12. BLUE PENCIL

It is the desire and intent of the parties that the provisions of Section 6
through 10 hereof shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any portion of Sections 6 through 10 shall be
adjudicated to be invalid or unenforceable, such provision shall be deemed
amended either to conform to such restrictions as the court or arbitrator may
allow, or to delete therefrom or reform the portion thus adjudicated to be
invalid and unenforceable, such deletion or reformation to apply only with
respect to the operation of such Section in the particular jurisdiction in which
such adjudication is made. It is expressly agreed that any court or arbitrator
shall have the authority to modify any provision of Sections 6 through 10 if
necessary to render it enforceable, in such manner as to preserve as much as
possible the parties’ original intentions, as expressed therein, with respect to
the scope thereof.

 

12



--------------------------------------------------------------------------------

13. COPYRIGHT

Executive agrees that any work prepared by Executive for the Company that is
eligible for copyright protection under any U.S. or foreign law shall be a work
made for hire and ownership of all copyrights (including all renewals and
extensions therein) shall vest in the Company. In the event any such work
prepared by Executive for the Company is deemed not to be a work made for hire
for any reason, Executive hereby irrevocably grants, transfers and assigns all
right, title and interest in such work and all copyrights in such work and all
renewals and extensions thereof to the Company, and agrees to provide all
assistance reasonably requested by the Company in the establishment,
preservation and enforcement of its copyright in such work, such assistance to
be provided at the Company’s expense, but without any additional compensation to
Executive. Executive agrees to and does hereby irrevocably waive all moral
rights with respect to the work developed or produced hereunder, including any
and all rights of identification of authorship and any and all rights of
approval, restriction or limitation on use or subsequent modifications.

14. COMPANY’S AND EXECUTIVE’S DUTIES ON TERMINATION

In the event of termination of Executive’s employment pursuant to Section 5,
Executive agrees to deliver promptly to the Company all Proprietary Information
which is or has been in Executive’s possession or under Executive’s control.
Upon termination of Executive’s employment by the Company for any reason
whatsoever and at any earlier time the Company so requests, Executive will
deliver to the custody of the person designated by the Company all originals and
copies of such documents and other property of the Company in Executive’s
possession, under Executive’s control or to which Executive may have access.

15. NON-DISPARAGEMENT

During the Term, for any reason, neither Executive nor his agents, on the one
hand, nor the Company, or its senior executives or the Board, on the other hand,
shall directly or indirectly issue or communicate any public statement, or
statement likely to become public, that maligns, denigrates or disparages the
other (including, in the case of communications by Executive or his agents, any
of the Company’s officers, directors or employees). The foregoing shall not be
violated by truthful responses to legal process or governmental inquiry or by
private statements to any of the Company’s officers, directors or employees;
provided, that, in the case of Executive, such statements are made in the course
of carrying out his duties pursuant to this Agreement.

16. SEVERANCE PAYMENTS

In addition to the foregoing, and not in any way in limitation of any right or
remedy otherwise available to the Company, if Executive violates any of Sections
6 through 10, or Sections 13 through 15 hereof, any severance payments then or
thereafter due from the Company to Executive shall be terminated immediately and
the Company’s obligation to pay, and Executive’s right to receive, such
severance payments shall terminate and be of no further force or effect.

 

13



--------------------------------------------------------------------------------

17. INDEMNIFICATION

The Company shall indemnify, defend and hold Executive harmless from and against
any and all causes of action, claims, demands, liabilities, damages, costs and
expenses of any nature whatsoever directly or indirectly arising out of or
related to Executive’s discharging Executive’s duties hereunder on behalf of the
Company and/or its respective subsidiaries and affiliates to the fullest extent
permitted by law.

18. REPRESENTATIONS AND WARRANTIES

18.1 Executive hereby represents and warrants to the Company, and Executive
acknowledges, that the Company has relied on such representations and warranties
in employing Executive and entering into this Agreement, as follows:

(a) Executive has the legal capacity and right to execute and deliver this
Agreement and to perform his obligations contemplated hereby, and this Agreement
has been duly executed by Executive;

(b) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(c) Executive has forwarded to the Company a copy of all prior agreements with
World of Jeans and Tops Inc., d.b.a. Tilly’s and its affiliates to which he is
or was a party (collectively, the “Tilly’s Agreements”). Other than the Tilly’s
Agreements, he is not subject to any employment, confidentiality, trade secret
or similar agreement which reasonably could interfere with the performance of
Executive’s duties under this Agreement;

(d) Executive is not a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, fee for services agreement, confidentiality
agreement or similar agreement with any other person other than the Tilly’s
Agreements;

(e) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(f) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(g) as of the date of execution of this Agreement, Executive is not in breach of
any of its terms, including having committed any acts that would form the basis
for a Cause termination under Section 5.3 if such act had occurred after the
Effective Date.

 

14



--------------------------------------------------------------------------------

18.2 The Company hereby represents and warrants to Executive, and the Company
acknowledges that Executive has relied on such representations and warranties in
entering into this Agreement, as follows:

(a) the Company has all requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and this Agreement has
been duly executed by the Company;

(b) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(c) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(d) the Company understands that Executive will rely upon the accuracy and truth
of the representations and warranties of the Company set forth herein and the
Company consents to such reliance.

18.3 If it is determined that Executive is in breach or has breached any of the
representations and warranties set forth herein, the Company shall have the
right to terminate Executive’s employment for Cause under Section 5.3.

19. ARBITRATION

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Employee’s employment with the Company or the termination of Employee’s
employment with the Company, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Orange County,
California, before a sole arbitrator selected from Judicial Arbitration and
Mediation Services, Inc., Orange County, California, or its successor (“JAMS”),
or if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association, and shall be conducted in
accordance with the provisions of California Code of Civil Procedure §§ 1280 et
seq. as the exclusive forum for the resolution of such dispute; provided,
however, that provisional injunctive relief may, but need not, be sought by
either party to this Agreement in a court of law while arbitration proceedings
are pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. The Company shall bear all
administrative costs of any arbitration initiated under this Section 19,
including any filing fees and arbitrator fees.

At the conclusion of the arbitration, the arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
arbitrator’s award or decision is based. Any

 

15



--------------------------------------------------------------------------------

award or relief granted by the arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement. The arbitrator shall
award reasonable attorney’s fees (including reasonable disbursements) to the
party that the arbitrator has determined to be the prevailing party in such
arbitration. Except as may be necessary to enter judgment upon the award or to
the extent required by applicable law, all claims, defenses and proceedings
(including, without limiting the generality of the foregoing, the existence of
the controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, and each of their agents, employees and all others acting on behalf of
or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any third party or person not directly involved in the
arbitration the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law. Any court proceedings relating to the
arbitration hereunder, including, without limiting the generality of the
foregoing, to prevent or compel arbitration or to confirm, correct, vacate or
otherwise enforce an arbitration award, shall be filed under seal with the
court, to the extent permitted by law.

20. GENERAL PROVISIONS

20.1 Assignment, Binding Effect. Neither the Company nor Executive may assign,
delegate or otherwise transfer this Agreement or any of their respective rights
or obligations hereunder without the prior written consent of the other party,
except that the Company may assign this Agreement to its successors (including
any purchaser of its assets), and affiliates, parent or subsidiary corporations.
This Agreement shall be binding upon and inure to the benefit of any permitted
successors or assigns of the parties and the heirs, executors, administrators
and/or personal representatives of Executive.

20.2 Notices.

(a) All notices, requests, demands or other communications that are required or
may be given under this Agreement shall be in writing and shall be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

 

 

If to the Company,

   

Vice President, Human Resources

   

The Wet Seal, Inc.

   

26972 Burbank

   

Foothill Ranch, CA 92610

   

Facsimile No.: (949) 699-4722

 

 

16



--------------------------------------------------------------------------------

 

If to Executive,

   

Edmond S. Thomas

   

 

   

 

   

Facsimile No.:                                     

    with a copy to:    

Ted Bartelt

   

Bartelt, Jaynes & Associates

   

4590 MacArthur Blvd., #680

   

Newport Beach, CA 92660

   

Facsimile No.: (949) 753-7557

 

(b) All notices, requests or other communications will be effective and deemed
given only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

20.3 Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of California without regard to principles
of conflicts of laws.

20.4 Amendment. No provisions of this Agreement may be amended, modified or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer selected at such time by the Board,
and such waiver is set forth in writing and signed by the party to be charged.

20.5 Entire Agreement. This Agreement (and the Exhibits attached hereto) sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of such subject matter. Any prior agreement of the parties hereto in
respect of the subject matter contained herein is hereby terminated and canceled
as of the date hereof.

20.6 Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.

 

17



--------------------------------------------------------------------------------

20.7 Severability. The paragraphs and provisions of this Agreement are
severable. If any paragraph or provision is found to be unenforceable, the
remaining paragraphs and provisions will remain in full force and effect.

20.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

20.9 Additional Covenants. (a) Executive shall as promptly as practicable resign
as the Chairman of the Audit Committee of Directed Electronics, Inc. and shall
monitor, with the Board, his involvement on the boards of directors of the
companies set forth on Schedule I to ensure his compliance with Section 4.2.

(b) The parties hereto agree to make such amendments to the terms and conditions
of this Agreement as are necessary to ensure that this Agreement complies with
the terms of Section 409A of the Code and any regulation or other official
guidance promulgated thereunder.

(signature page follows)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

THE WET SEAL, INC.

By:

 

/s/ Joel N. Waller

Name:

 

Joel N. Waller

Title:

 

President & CEO

 

/s/ Edmond S. Thomas

 

Edmond S. Thomas



--------------------------------------------------------------------------------

Schedule I

Board Memberships

 

Name of Corporation

  

Position

  

Committee Membership

Directed Electronics, Inc

   Director    Audit (Chair)

Trans World Entertainment Corporation

   Director    Audit; Nominating and Governance

Comark, Inc.

   Director   



--------------------------------------------------------------------------------

Exhibit A

Form of Performance Share and Restricted Share Award Agreement

THIS PERFORMANCE SHARE AND RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”),
made as of [            ], 2007 (the “Effective Date”), by and between The Wet
Seal, Inc. (the “Company”) and Edmond S. Thomas, the President and Chief
Executive Officer of the Company (the “Participant”), evidences the granting by
the Company of stock awards of Performance Shares (as defined below) and
Restricted Shares (as defined below) to the Participant and the Participant’s
acceptance of the Performance Shares and the Restricted Shares. All capitalized
terms not defined herein shall have the meaning ascribed to them in The Wet
Seal, Inc. 2005 Stock Incentive Plan, as amended and as further amended and/or
restated from time to time (the “Plan”).

The Company and the Participant agree as follows:

1. Performance Shares and Restricted Shares Grants.

1.1(a) The Company hereby grants as of the date hereof to the Participant an
award of 333,333 shares of the Company’s Class A common stock, $0.10 par value
per share (the “Common Stock”), which shall be subject to the performance-based
vesting terms and conditions set forth in Section 2.1(a) (the “Tranche 1
Shares”).

(b) On each of [            ], 2008 and [            ], 2009, respectively,
subject to the Participant’s continued employment with the Company on such
dates, the Company shall grant to the Participant 333,333 and 333,334 shares of
Common Stock (the “Tranche 2 Shares” and the “Tranche 3 Shares”, respectively,
and collectively, with the Tranche 1 Shares (the “Performance Shares”)). The
Tranche 2 Shares and Tranche 3 Shares shall be subject to the performance-based
vesting terms and conditions set forth in Section 2.1(b) and 2.1(c),
respectively.

1.2 The Company hereby grants to the Participant as of the date hereof, in the
aggregate, an award of 500,000 shares of Common Stock, all of which shall be
subject to the time-based vesting terms and conditions set forth in Section 2.2
(the “Restricted Shares”).

1.3 The Performance Shares and the Restricted Shares (collectively, the “Award
Shares”) shall be evidenced by book-entry registration with the Company’s
transfer agent, subject to such stop-transfer orders and other terms deemed
appropriate by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) to reflect the restrictions applicable to such Award
Shares. Notwithstanding the foregoing, if any certificate is issued in respect
of the Award Shares at the sole discretion of the Committee, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award Shares, substantially in the following form:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE CLASS A COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE AWARD

 

A-1



--------------------------------------------------------------------------------

AGREEMENT DATED AS OF [            ], 2007, ENTERED INTO BETWEEN THE REGISTERED
OWNER AND THE WET SEAL, INC.”

If a certificate is issued with respect to any Award Shares, the Committee may
require that the certificate evidencing such Award Shares be held in custody by
the Company until the restrictions thereon shall have lapsed and that the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Award Shares covered by such award. At the expiration of the restrictions,
the Company shall instruct the transfer agent to release the Award Shares from
the restrictions applicable to such Award Shares, subject to the terms of the
Plan and applicable law or, in the event that a certificate has been issued,
redeliver to the Participant (or his or her legal representative, beneficiary or
heir) share certificates for the shares deposited with it without any legend,
except as otherwise provided by the Plan, this Agreement or applicable law.

During the period following the grant of the respective Award Shares hereunder,
the Participant shall have the right to receive dividends on and to vote the
respective Award Shares while they are subject to restriction, except as
otherwise provided in the Plan. For purposes of clarification, the Participant
shall not have any of the rights set forth in the foregoing sentence with
respect to the Tranche 2 Shares and the Tranche 3 Shares until such shares have
been granted pursuant to Section 1.1(b).

If the Award Shares are forfeited, in whole or in part, the Participant will
assign, transfer and deliver any evidence of the Award Shares to the Company and
cooperate with the Company to reflect such forfeiture. By accepting these Award
Shares, the Participant acknowledges that the Company does not have an adequate
remedy in damages for the breach by the Participant of the conditions and
covenants set forth in this Agreement and agrees that the Company is entitled to
and may obtain an order or a decree of specific performance against the
Participant issued by any court having jurisdiction.

1.4(a) The issuance of the Award Shares is and will be made, as the case may be,
in consideration of the services rendered to the Company by the Participant. The
Company and the Participant acknowledge that the Award Shares are and will be
issued pursuant to the authority of the Board of Directors.

(b) The Company is issuing the Tranche 1 Shares pursuant to the terms and
conditions of the Plan and the Tranche 2 Shares and the Tranche 3 Shares will be
issued pursuant to such stockholder-approved equity incentive plans or
arrangements in effect at the time such shares are granted.

(c) The Company is issuing the Restricted Stock outside of the Plan or any other
equity incentive plan arrangements of the Company and pursuant to
Section 4350(I)(1)(A)(iv) of the NASDAQ Marketplace Rules. Notwithstanding the
foregoing, the parties hereto agree that Restricted Shares shall be subject to
the terms and conditions of the Plan; provided that to the extent there is
conflict between the Plan and this Agreement, this Agreement shall control.

1.5 Except as provided in the Plan or this Agreement, the restrictions on the
Award Shares are that prior to vesting as provided in Section 3 of this
Agreement, the Award Shares will be forfeited by the Participant and all of the
Participant’s rights to such Award Shares shall

 

A-2



--------------------------------------------------------------------------------

immediately terminate without any payment or consideration by the Company, in
the event of any sale, assignment, transfer, hypothecation, pledge or other
alienation of such Award Shares made or attempted, whether voluntary or
involuntary, and if involuntary whether by process of law in any civil or
criminal suit, action or proceeding, whether in the nature of an insolvency or
bankruptcy proceeding or otherwise.

2. Vesting.

2.1 Vesting of Performance Shares.

(a) (i) On or following the first anniversary of the Effective Date, 166,667 of
the Tranche 1 Shares shall vest if, at any time following the Effective Date
through the third anniversary thereof (the “Tranche 1 Vesting Period”), the
weighted average closing price of the Company’s Class A Common Stock for any
trailing 20 trading days (the “20-Day Average”) equals or exceeds $5.15 per
share (the “Tranche 1 Base Price”); and

(ii) on or following the first anniversary of the Effective Date, the remaining
166,666 of the Tranche 1 Shares shall vest if, at any time during the Tranche 1
Vesting Period, the 20-Day Average equals or exceeds 120% of the Tranche 1 Base
Price.

For the avoidance of doubt, if the 20-Day Average equals or exceeds 120% of the
Tranche 1 Base Price at any time during the Tranche 1 Vesting Period, 100% of
the Performance Shares in Tranche 1 shall vest.

(b) (i) On or following the second anniversary of the Effective Date, 166,667 of
the Tranche 2 Shares shall vest if, at any time following the first anniversary
of the Effective Date through the third anniversary thereof (the “Tranche 2
Vesting Period”), the 20-Day Average equals or exceeds $7.41 per share (the
“Tranche 2 Base Price”); and

(ii) on or following the second anniversary of the Effective Date, the remaining
166,666 of the Tranche 2 Shares shall vest if, at any time during the Tranche 2
Vesting Period the 20-Day Average equals or exceeds 120% of the Tranche 2 Base
Price.

For the avoidance of doubt, if the 20-Day Average equals or exceeds 120% of the
Tranche 2 Base Price at any time during the Tranche 2 Vesting Period, 100% of
the Performance Shares in Tranche 2 shall vest.

(c) (i) On or following the third anniversary of the Effective Date, 166,667 of
the Tranche 3 Shares shall vest if, at any time following the second anniversary
of the Effective Date through the third anniversary thereof (the “Tranche 3
Vesting Period”), the 20-Day Average equals or exceeds $10.67 per share (the
“Tranche 3 Base Price”); and

(ii) on or following the third anniversary of the Effective Date, the remaining
166,667 of the Tranche 3 Shares shall vest if, at any time during the Tranche 3
Vesting Period, the 20-Day Average equals or exceeds 120% of the Tranche 3 Base
Price.

For the avoidance of doubt, if the 20-Day Average equals or exceeds 120% of the
Tranche 3 Base Price at any time during the Tranche 3 Vesting Period, 100% of
the Performance Shares Tranche 3 shall vest.

 

A-3



--------------------------------------------------------------------------------

(d) If any of the Performance Shares granted hereunder are still outstanding as
of the third anniversary of the Effective Date and have not otherwise vested
after giving effect to the vesting provisions of clauses (a), (b) and (c) above
as of 4:00 p.m. (local time in New York on such date), the unvested Performance
Shares shall automatically be forfeited without the payment of any consideration
to the Participant.

(e) If the Participant ceases to be in Continuous Service of the Company at any
time and for any reason prior to the vesting of the Performance Shares or
notifies the Company of his intention to cease his continuing service, all
unvested Performance Shares that are still outstanding upon such termination of
employment shall automatically be forfeited without the payment of any
consideration to the Participant upon such cessation of service.

(f) Notwithstanding the terms set forth in the Plan and/or any other
stockholder-approved equity incentive plan or arrangement under which the
Tranche 2 Shares and the Tranche 3 Shares shall be granted, none of the
Performance Shares will be subject to accelerated vesting thereunder.

2.2 Vesting of Restricted Shares; Acceleration

(a) The Restricted Shares shall vest in the following manner: (i) 166,666
Restricted Shares shall vest on first anniversary of the Effective Date,
(ii) 166,666 Restricted Shares shall vest on second anniversary of the Effective
Date and (iii) 166,668 Restricted Shares shall vest on third anniversary of the
Effective Date; subject, in the case of (i), (ii) and (iii), to the Participant
serving as the President and Chief Executive Officer of the Company on each of
the respective dates.

(b) Notwithstanding the foregoing, if the Participant’s employment with the
Company is terminated:

(i) as a result of his death;

(ii) due to his Disability (as defined in the Employment Agreement dated
September 6, 2007 by and between the Company and Participant, as amended and/or
restated from time to time (the “Employment Agreement”));

(iii) by the Company without Cause (as defined in the Employment Agreement);

(iv) by the Participant for Good Reason (as defined in the Employment
Agreement);

(v) notwithstanding the terms of the Plan to the contrary, within ninety
(90) days after the Change of Control (as defined in the Employment Agreement),
by the Company without Cause or by the Participant for Good Reason; or

(vi) due to any other reason acceptable to the Committee in its sole discretion
(any of the foregoing, a “Termination Event”),

all Restricted Shares that would have vested on the milestone vesting date
immediately following the date of the Termination Event shall vest as of the
date of the Termination Event, and all

 

A-4



--------------------------------------------------------------------------------

remaining unvested Performance Shares and Restricted Shares shall be forfeited.
The parties hereto agree; however, that if the Termination Event set forth in
clause (v) occurs prior to February 3, 2008, none of the unvested Restricted
Shares shall vest and all of the Performance Shares and Restricted Shares
granted previously shall be forfeited.

If the Participant ceases to serve as the President and Chief Executive Officer
of the Company for a reason other than a Termination Event at any time prior to
the respective vesting dates, any Performance Shares and Restricted Shares that
are unvested as of the date of such cessation of service shall automatically be
forfeited.

3. Company; Participant.

3.1 The term “Company” as used in this Agreement with reference to service shall
include the Company and its Affiliates, as appropriate.

3.2 Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the Award Shares may be transferred by will or by the laws of
descent and distribution, the word “Participant” shall be deemed to include such
person or persons.

4. Adjustments. The Award Shares may be adjusted as provided for in Section 12
of the Plan and the Committee shall not exercise any discretion under
Section 10.4 of the Plan to reduce Participant’s Award Shares hereunder.

5. Compliance with Law. Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or transfer any Award Shares to the
Participant hereunder, if the exercise thereof or the issuance or transfer of
such Award Shares shall constitute a violation by the Participant or the Company
of any provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive. The Company shall take all appropriate steps, including, to the
extent necessary, the filing of an appropriate registration statement at its
sole expense, such that Participant may sell the Award Shares upon the lapse of
the restrictions set forth herein, subject to the Company’s insider trading
policies.

6. No Right to Continued Service. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in the service of the Company
or shall interfere with or restrict in any way the rights of the Company, which
are hereby expressly reserved, to terminate the services of or discharge the
Participant at any time for any reason whatsoever, with or without cause. Except
as provided herein, the Participant acknowledges and agrees that the continued
vesting of the Tranche 1 Shares, the granting of the Tranche 2 Shares and the
vesting of the Restricted Shares granted hereunder are premised upon Executive’s
provision of future services to the Company and such Performance Shares and
Restricted Shares shall not accelerate upon his termination of Continuous
Service for any reason, except as specifically provided herein.

7. Representations and Warranties of the Participant. The Participant represents
and warrants to the Company that:

7.1 The Participant acknowledges that there may be adverse tax consequences upon
the vesting of the Award Shares or disposition of the Award Shares once vested,
and that the Participant should consult a tax adviser prior to such time.

 

A-5



--------------------------------------------------------------------------------

7.2 The Participant agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

8. Registration. The Company hereby agrees to register the Award Shares as
promptly as practicable after the granting of the respective Award Shares on
Registration Statements on Form S-8 and Form S-3, as the case may be (or any
successor to Form S-8 or Form S-3, as applicable), or to the extent not
available, on any similar short-form registration statement.

9. Taxes.

9.1 The Participant agrees that, subject to Section 10.2 below, no later than
the date as of which the respective restrictions on each of the Performance
Shares and Restricted Shares shall lapse with respect to all or any of the
Performance Shares or Restricted Shares, as the case may be, covered by this
Agreement, the Participant shall pay to the Company (by check or wire transfer)
any federal, state or local income and employment taxes of any kind required by
law to be withheld, if any, with respect to the Performance Shares or Restricted
Shares for which the restrictions shall lapse; provided, that the Participant
may elect to satisfy this withholding obligation by having the Company withhold
from the Participant the number of Restricted Shares or Performance Shares, as
applicable, having a Fair Market Value equal to the tax withholding obligation
in respect of the Performance Shares or Restricted Shares that vest (but no more
than the minimum amount of shares required to be withheld by the Company that
can be satisfied through the withholding of the shares). The Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to the Participant any federal, state or local taxes of any
kind required by law to be withheld with respect to the Performance Shares and
Restricted Shares.

9.2 With respect to each grant of Award Shares hereunder, if the Participant
properly elects (within thirty (30) days of the grant date of such Award Shares)
to include in gross income for federal income tax purposes an amount equal to
the Fair Market Value of such Award Shares as of the date on which such Award
Shares were granted pursuant to Section 83(b) of the Code, the Participant shall
pay to the Company, or make other arrangements satisfactory to the Committee to
pay to the Company in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such Award Shares. If the Participant
fails to make such payments, the Company or its affiliates shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to such Award Shares.

10. Notice. All notices, requests, demands or other communications that are
required or may be given under this Agreement shall be in writing and shall be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):

 

A-6



--------------------------------------------------------------------------------

If to the Company,

 

            Vice President, Human Resources

 

            The Wet Seal, Inc.

 

            26972 Burbank

 

            Foothill Ranch, CA 92610

 

            Facsimile No.: (949) 699-4722

 

If to Executive,

 

            Edmond S. Thomas

 

                                                  

 

                                                  

 

            Facsimile No.:                                 

 

with a copy to:

 

            Ted Bartelt

 

            Bartelt, Jaynes & Associates

 

            4590 MacArthur Blvd, #680

 

            Newport Beach, CA 92660

 

            Facsimile No.: (949) 753-7557

 

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

11. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California without regard to its
conflict of law principles.

 

A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE WET SEAL, INC. By:  

 

Name:   Title:   PARTICIPANT

 

Edmond S. Thomas

 

A-8



--------------------------------------------------------------------------------

Exhibit B

Form of Release

1. Termination of Employment. Edmond S. Thomas (“Executive”) acknowledges that
his last day of employment with The Wet Seal, Inc. and any of its affiliates
(the “Company”) is                                                              
(the “Termination Date”).

2. Full Release. For the consideration set forth in the Employment Agreement, by
and between the Company and Executive, dated as of                 , 2007 (the
“Employment Agreement”) and for other fair and valuable consideration therefor,
Executive, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter collectively referred to as the “Releasors”), hereby fully
releases and discharges the Company, its parents, subsidiaries, affiliates,
insurers, successors, and assigns, and their respective officers, directors,
officers, employees, and agents (all such persons, firms, corporations and
entities being deemed beneficiaries hereof and are referred to herein as the
“Company Entities”) from any and all actions, causes of action, claims,
obligations, costs, losses, liabilities, damages and demands of whatsoever
character, whether or not known, suspected or claimed, which the Releasors have,
from the beginning of time through the date of this Release, against the Company
Entities arising out of or in any way related to Executive’s employment or
termination of his employment; provided, however, that this shall not be a
release with respect to any amounts and benefits owed to Executive pursuant to
the Employment Agreement upon termination of employment, employee benefit plans
of the Company, or Executive’s right to indemnification as provided in
Section 17 of the Employment Agreement.

3. Waiver of Rights Under Other Statutes. Executive understands that this
Release waives all claims and rights Executive may have under certain federal,
state and local statutory and regulatory laws, as each may be amended from time
to time, including but not limited to, the Age Discrimination in Employment Act
(including the Older Workers Benefit Protection Act) (“ADEA”), Title VII of the
Civil Rights Act; the Employee Retirement Income Security Act of 1974; the Equal
Pay Act; the Rehabilitation Act of 1973; the Americans with Disabilities Act;
the Worker Adjustment and Retraining Notification Act; the California Fair
Employment and Housing Act, the California Family Rights Act, California law
regarding Relocations, Terminations, and Mass Layoffs, the California Labor
Code; and all other statutes, regulations, common law, and other laws in any and
all jurisdictions (including, but not limited to, California) that in any way
relate to Executive’s employment or the termination of his employment.

4. Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this Release. This Release is executed by
Executive without reliance on any representation by Company or any of its
agents. Executive states that he is fully competent to manage his business
affairs and understands that he may be waiving legal rights by signing this
Release. Executive hereby acknowledges that he has carefully read this Release
and has had the opportunity to thoroughly discuss the terms of this Release with
legal counsel of his choosing. Executive hereby acknowledges that he fully
understands the terms of this Release and its final and binding effect and that
he affixes his signature hereto voluntarily and of his own free will.

 

B-1



--------------------------------------------------------------------------------

5. Waiver of Rights Under the Age Discrimination Act. Executive understands that
this Release waives all of his claims and rights under the ADEA. The waiver of
Executive’s rights under the ADEA does not extend to claims or rights that might
arise after the date this Release is executed. The monies to be paid to
Executive are in addition to any sums to which Executive would be entitled
without signing this Release. For a period of seven (7) days following execution
of this Release, Executive may revoke the terms of this Release by a written
document received by the Chief Financial Officer of the Company no later than
11:59 p.m. of the seventh day following Executive’s execution of this Release.
The Release will not be effective until said revocation period has expired.
Executive acknowledges that he has been given up to twenty-one (21) days to
decide whether to sign this Release. Executive has been advised to consult with
an attorney prior to executing this Release and has been given a full and fair
opportunity to do so.

6. Waiver Of Civil Code Section 1542. It is the intention of the parties in
signing this Release that it should be effective as a bar to each and every
claim, demand and cause of action stated above. In furtherance of this
intention, Executive hereby expressly waives any and all rights and benefits
conferred upon Executive by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consents that this Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims, demands and causes
of action, if any, as well as those relating to any other claims, demands and
causes of action referred to above. SECTION 1542 provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

7. Miscellaneous.

(a) This Release shall be governed in all respects by the laws of the State of
California without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this Release is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Release is held to be excessively broad as to duration, scope, activity or
subject, such provisions will be construed by limiting and reducing them so as
to be enforceable to the maximum extent compatible with applicable law.

(c) This Release may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

B-2



--------------------------------------------------------------------------------

(d) The paragraph headings used in this Release are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Release.

(e) This Release, the Employment Agreement and the Award Agreement represent the
entire agreement between the parties with respect to the subject matter hereto
and may not be amended except in a writing signed by the Company and Executive.
If any dispute should arise under this Release, it shall be settled in
accordance with the terms of Section 19 of the Employment Agreement.

(f) This Release shall be binding on the executors, heirs, administrators,
successors and assigns of Executive and the successors and assigns of Company
and shall inure to the benefit of the respective executors, heirs,
administrators, successors and assigns of the Company Entities and the
Releasors.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Release on
                , 20    .

 

THE WET SEAL, INC.

By:

 

 

Name:

 

Title:

 

 

Edmond S. Thomas

 

B-4